DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 10/21/2022.
Claims 1, 6, 12, 17, 23 are amended.
Claims 9 and 20 are cancelled.
Claims 1 – 8, 10 - 23 are presented for examination.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Response to Arguments
Specification
The Applicant has amended the abstract. The abstract now has less than 150 words. The abstract is accepted.

Claim Interpretation
Claims 12 – 22 which recited “means for” were previously interpreted under 35 U.S.C. 112(f) and subsequently rejected under 35 U.S.C. 112(b) for being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.

The Applicant has amended claims 12 – 22 by removing the “means for” recitations.

Therefore; the claims are no longer interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The Applicant has amended the claims and due to this amendment the claims are no longer interpreted under 35 USC 112(f) and therefore; the rejection under 35 USC 112(b) is withdrawn.


Claim Rejections - 35 USC § 101
1. The Applicant has amended claim 23 to recite “non-transitory computer readable hardware storage device” in order to overcome the rejection under 35 USC 101. The Applicant states “Applicant requests reconsideration and removal of the rejection under 35 U.S.C. 101 and further contends the pending claims are in condition for allowance.

In response the argument is persuasive. the rejection under 35 USC 101 is withdrawn; however, the contention that the pending claims are in condition for allowance are a mere allegation of allowability. Such arguments fail to comply with 37 CFR 1.111(b) because they do not specifically point out how the language of the claims patentably distinguish over the prior art.

The rejection under 35 USC 101 is withdrawn; but the allegation regarding allowability is not persuasive. 


Claim Rejections - 35 USC § 103
The Applicant argues that they have amended the claim to recited “... c) wherein status information is supplemented with via deep learning predicted probabilities whether a warning and/or an alert has occurred within a time window of the series of time windows, wherein said deep learning automatically identifies latent structures that makes two time windows of the series of time windows similar or dissimilar in or order to predict the probabilities ...” and that Maeda does not teach deep learning and that paragraphs 0097 and 0099 of Maeda relied upon for cancelled claims 9 and 20 does not discuss any latent structure but instead rely on trajectories of the observational datasets compared to a residual pattern and therefore “Accordingly, the primary reference to Maeda fails to teach the limitations” and that “neither the secondary reference to Leung nor the additional reference to MAcoviak remedy these deficiencies.”

In response; the argument has been considered but it is not persuasive.


1. The previously rejected and now cancelled claims 9 and 20 were not rejected based upon Maeda alone. The claims were based upon the combination of Maeda_2012 in view of Leung_2005 in view of Macoviak_2015. The Applicant is mischaracterizing the previous rejection. Claims 9 and 20 previously depended from claims 1 and 12. In the rejection of claims 1 and 12, the mapping of claim elements to the prior art made clear that “deep learning” was made obvious by Macovike_2015 in combination with the teachings of Maeda_2012 and Leung_2005

indeed; the Office action dated 7/21/2022 stated: 

“...While Maeda_2012 teaches a classifier which is trained using historical data and while this may properly be found to imply to one of ordinary skill in the art the limitation of “deep” learning; Maeda_2012 does not explicitly recite that the classifier is “deep learning... [and]... 

while; Leung_2005 teaches to combine CBR (case-based reasoning) with artificial intelligence techniques to perform diagnostics (par 8) and while this teaching in combination with Maeda_2012 which teaches to combine a trained classifier with case-based reasoning for diagnostics may properly be found to make obvious the limitation of “deep learning” because trained classifiers are part of deep learning methods, Neither Leung_2005 nor Maeda-2012 explicitly recite that a classifier is part of a deep learning technique.

Macovik_2015; however, makes obvious “deep learning” used for diagnostics using expert information written in natural languages that provide differential diagnosis that are ranked by likelihood (col 38 lines 50 – 67: “... in particular embodiments... differential diagnosis... written in natural languages... deep learning, such as multilayer neural networks, convolutional neural networks, and the like, are used to extract differential diagnosis... extracted diagnoses are ranked 172 by likelihood...”)...”

This clearly articulates, how the combination of prior art would have made obvious to one of ordinary skill in the art the limitation of “deep learning.”

Further; Maccovike_2015 also clearly teaches “latent” or “hidden” structures (col 38 lines 50 – 67: “... Latent Dirichlet Allocation (LDA)... hidden Markov models (HMM)...”; col 33 lines45 – 60: “... identify patterns or clusters... as the guide for finding “latent” or “hidden” concepts in the TS... hidden Markov models... Latent Dirichlet allocation... Latent semantic indexing...”

See the instant specification which discloses that latent means hidden at page 7 line 12. 

Moreover; Maeda_2012, while not explicitly teaching “deep learning” does teach to “automatically identifies latent structures that make two said time windows similar or dissimilar in order to predict said probabilities” (FIG. 7: “... latent structure... after X is converted into latent variables (X’ =Ax), regression analysis with Y is done. Y is explained indirectly with X...”; par 89: “... multidimensional time-series signals... projection to latent structures... can be applied...”) the analysis is clearly based on time windows (i.e., time series data) as illustrated in, for example, 
FIG. 19A which teaches to use Time-series data for feature extraction and classification of time-series signals. feature extraction is interpreted as the identification of structures and the classification is a marking of the structures in different windows as either similar or dissimilar.
par 69: “... multi-dimensional time-series signals... the distance from the unknown pattern q (the newest observation pattern) to a normal class is found and taken as a deviation (residual)...” NOTE: this clearly teaches determining similarity or dissimilarity between patterns (data structures) in time series data.
par 72: “... distance and degree of similarity are calculated in the subspace... a subspace classifier such as a projection distance... in a case where anomaly data or abnormality data...”

Therefore; the Applicant’s argument that the art of record does not make the amended claim limitations obvious is not persuasive. See the rejection as outlined in the body of the Office action below.

The Applicant further argues that the dependent claims are allowable due to their dependence from the independent claims.

The dependent claims are not found to be in condition for allowance either because the independent claims are not yet in condition for allowance.


End Response to Arguments



Drawings
The Applicant has amended claim 12 to recite “an apparatus... comprising... at least one hardware processor, wherein the apparatus is configured for: ...”; however, the drawing do not illustrate any hardware processor.

While the diagrams are illustrative of data or process flow and therefore illustrate the subject matter of claims 1 -11; the drawings do not illustrate any hardware processor (claim 12) nor do they illustrate any non-transitory readable hardware storage device having computer readable program code (claim 23)

The Examiner notes that page 5 lines 9 – 11 are the only disclosure of a computer in the instant specification.

1. The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

2. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hardware processor of claims 12 – 22 and the non-transitory computer readable hardware storage device of claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: “... the series of time windows similar or dissimilar in or order to predict the probabilities...” which is unclear as to whether the alternative list has two items or three items. The Examiner is unsure if the Applicant merely made a typographical error by tying “... dissimilar or order...” which the intent was to simply by “... dissimilar in order to predict...”. A reading of the claim appears to most correctly be interpreted to be “... the series of time windows similar or dissimilar in [or] order to predict the probabilities...”. Therefore; for the purpose of examination the Examiner interprets the claim to be “... the series of time windows similar or dissimilar in order to predict the probabilities...”.

Dependent claims 2 – 11 are rejected due to their dependency from claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claim(s) 1 -8, 10 – 19, 21, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda_2012 (2012/0316835 A1) in view of Leung_2005 (2005/0060323 A1) in view of Macoviak_2015 (US 9,202,253 B2).

Claim 1. Maeda_2012 makes obvious “A method (abstract: “a method and system...”) for optimizing diagnostics (par 21: “... anomalies or abnormalities in various facilities and parts such as water turbines in water power plants... wind turbines... can be discovered early with higher accuracy...”; par 63 – 64: “... a case-based reasoning anomaly detection method is illustrated in FIG. 4... thus, it is attempted to improve the accuracy...”; par 48: “... anomaly detection and causal diagnosis according to the present invention...”; par 50: “... anomaly detection and diagnosis system relying on remote monitoring of the present invention...”; par 61: “... sensor data are classified into some categories... alarm information... learning data may be selected or an anomaly diagnosis may be done based on the results of the analysis...”; par 112: “... an anomaly diagnosis can also be made...”; par 149: “... if data collection is incomplete, accurate anomaly detection is possible...”) of a rotating equipment (FIG. 1 “rotational speed (frequency...”, “GAS TURBINE”; FIG. 21 “rotational speed”; par 3: “an electric power company utilizes waste heat or the like from a gas turbine... gas turbines... gas turbines...”; par 21:  “... water turbine... wind turbine... engines... gas turbines... vapor turbines...”; NOTE: turbines and engines are rotating equipment), comprising the steps of: a) providing status information about status of the rotating equipment over a series of time windows wherein the status is derived from sensor measurements of at least one available sensor taking measurements during a predefineable time period (FIG. 1: “multidimensional time-series data (Gas turbine; for 6 months); FIG. 2 “multidimensional time-series sensor signal (example of gas engine); FIG. 9 time t – 1, time t, time t+1;  FIG. 14 time t, time t-5 time t+5; FIG. 19B “sensor data”; FIG. 22 “sensor data acquisition portion”; FIG. 24 “sensor signal”; FIG. 25 A “sensor data”; par 16: “... data is selected at a time...”;  par 58: “... sensor signal and event signal...”; par 59: “... multidimensional time-series sensor signal... the sampling timing... the sampling timing of the sensor similarly varies greatly, for example, from tens of ms to tens of seconds...” NOTE: this teaches that there can be multiple sensors and timing of the sample (i.e., measurement taking time periods) for the various sensors used to obtain the “multi-dimensional time-series” data can range from tens of ms to tens of seconds thereby teaching to one of ordinary skill in thee art that the timing of sensors taking measurements is at least definable in the range of tens of ms to tens of seconds; par 102: “... anomalous case A... first occurred and that anomalous case B... occurred 4 days later...”; par 164 - 145: “... observational data varies and learning data previously stored varies over a half year... and seasonal variations can be represented...”), b) using learning which combines provided historic sensor information (abstract: “... output signals from multidimensional sensors are treated as subjects. (1) Normal learning data is created... case-based reasoning anomaly detection consists of modeling the learning data by the subspace classifier and detecting candidate anomalies based on... the observational data and the subspace...”; FIG. 3: Sensor data set -> selection of learning data...”; FIG. 20: “learning data”; FIG. 22: “learning data” par 5: “... and past learning data...”) with sequence of events data indicating warning and/or alerts (par 59: “... multidimensional time-series sensor signal... the event signal consisting of... information about a fault... or the like...”; par 61: “... the sensor data, event data... alarm information (various alarms)...”; par 125: “... event data (such as alarm information is used, for example, to select learning data... then a decision is made... based on the deviance (degree of similarity) between  the observational data and the learning data...”; par 128 - 135: “anomaly measurement vector for each set of observational data and a linear predictive coefficient vector for a set of learning data are combined...”) of the rotating equipment (FIG. 1 “rotational speed (frequency...”, “GAS TURBINE”; FIG. 21 “rotational speed”; par 3: “an electric power company utilizes waste heat or the like from a gas turbine... gas turbines... gas turbines...”; par 21: “... water turbine... wind turbine... engines... gas turbines... vapor turbines...”), c) wherein status information is supplemented with vwhether a warning and/or an alert has occurred within a time window (par 132: “... an anomaly measurement vector for each set of observational data and a linear predictive coefficient vector for a set of learning data are combined, and the resulting value is compared against a preset threshold value...” par 66:... threshold value for a decision regarding an anomaly is a threshold value for binarizing each calculated value repressing anomalousness, i.e., indicating a deviation from a model, an outlier, a deviance, an anomaly measurement, or the like...” NOTE: the measurement data is the status information and the combination with predictive coefficient of the learning data is a supplementation and the comparison to the threshold provides the prediction of whether a warning/alert has occurred because the alert/warning is predicted when above the threshold) of the series of time windows, wherein said  automatically identifies latent structures that makes two time windows of the series of time windows similar or dissimilar in or order to predict  (FIG. 7: “... latent structure... after X is converted into latent variables (X’ =Ax), regression analysis with Y is done. Y is explained indirectly with X...”; par 89: “... multidimensional time-series signals... projection to latent structures... can be applied...”) the analysis is clearly based on time windows (i.e., time series data) as illustrated in, for example, 
FIG. 19A which teaches to use Time-series data for feature extraction and classification of time-series signals. feature extraction is interpreted as the identification of structures and the classification is a marking of the structures in different windows as either similar or dissimilar.
par 69: “... multi-dimensional time-series signals... the distance from the unknown pattern q (the newest observation pattern) to a normal class is found and taken as a deviation (residual)...” NOTE: this clearly teaches determining similarity or dissimilarity between patterns (data structures) in time series data.
par 72: “... distance and degree of similarity are calculated in the subspace... a subspace classifier such as a projection distance... in a case where anomaly data or abnormality data...”)

,



While Maeda_2012 teaches a classifier which is trained using historical data and while this may properly be found to imply to one of ordinary skill in the art the limitation of “deep” learning; Maeda_2012 does not explicitly recite that the classifier is “deep learning.” 

Further; Maeda_2012 does not explicitly teach “via deep learning predicted probabilities” nor “d) providing an amount of textual diagnostic knowledge cases, e) extracting semantic information on text features from the textual diagnostic knowledge cases, and
f) combining status information and semantic information into a unified representation enabling optimization of the diagnostics.”


Leung_2005 makes obvious “predicted probabilities” (Figure 2: “... calculate probability of matching problem description...” “... the calculated probabilities to compute the overall failure probability given the historical behavior and published data, and problem description...”) “d) providing an amount of textual diagnostic knowledge cases (par 26: “FIG. 1 shows a typical architecture of such a decision support system (DSS) for equipment diagnosis... a problem description is free form text... a combination of both...”; par 31: “... the description can be of free-form text...”; par 52: “... match between the given text d and the value of Xn+1 in the record... string and text...”), e) extracting semantic information on text features from the textual diagnostic knowledge cases ( Figure 2: “... compose list of component recommendation by ranking components by their overall failure probabilities and retrieve the corresponding past solutions from the case base...” par 52: “... commercial case-based reasoning systems mentioned above provide some form of text matching...”; page 5: “...retrieving corresponding past solutions from the case base...”), and f) combining status information and semantic information into a unified representation enabling optimization of the diagnostics” (Figure 2: “... list of suggested failed components with their corresponding past solution, ranked by failure probabilities...”; page 5: “... a list of component recommendations by ranking components by their overall failure probability and retrieving corresponding past solutions from the case base...”)


Maeda_2012 and Leung_2005 are analogous art because they are from the same field of endeavor called anomaly detection/diagnosis. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Maeda_2012 and Leung_2005. The rationale for doing so would have been that Madea_2012 teaches to provide information and messages giving explanation of anomaly (figure 20) and Leung_2005 teaches to combine anomaly messages with probabilities and corresponding past solutions to such anomalies. Therefore, it would have been obvious to combine Maeda_2012 and Leung_2005 for the benefit of not only diagnosing an anomaly but also to resolve the anomoly to obtain the invention as specified in the claims.

While; Leung_2005 teaches to combine CBR (case-based reasoning) with artificial intelligence techniques to perform diagnostics (par 8) and while this teaching in combination with Maeda_2012 which teaches to combine a trained classifier with case-based reasoning for diagnostics may properly be found to make obvious the limitation of “deep learning” because trained classifiers are part of deep learning methods, Neither Leung_2005 nor Maeda-2012 explicitly recite that a classifier as par of a deep learning technique.

Macovik_2015; however, makes obvious “deep learning” used for diagnostics using expert information written in natural languages that provide differential diagnosis that are ranked by likelihood (col 28 lines 50 – 67: “... in particular embodiments... differential diagnosis... written in natural languages... deep learning, such as multilayer neural networks, convolutional neural networks, and the like, are used to extract differential diagnosis... extracted diagnoses are ranked 172 by likelihood...”).

Maccovike_2015 also clearly teaches “latent” or “hidden” structures (col 38 lines 50 – 67: “... Latent Dirichlet Allocation (LDA)... hidden Markov models (HMM)...”; col 33 lines45 – 60: “... identify patterns or clusters... as the guide for finding “latent” or “hidden” concepts in the TS... hidden Markov models... Latent Dirichlet allocation... Latent semantic indexing...”).

Maeda_2012 and Leung_2005 and Macovik_2015 are analogous art because they are from the same field of endeavor called diagnosing anomalous conditions. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Maeda_2012 and Macovik_2015
The rationale for doing so would have been that Maeda_2012 teaches that in recent years it has become important to detect anomalies in the human body (par 4) and “therefore, SmartSignal Corporation of the United States, for example, provides business services for detecting anomalies mainly in engines...” thereby teaching that methods used for diagnosing medial conditions in the human body have motivated the use of the same methods for equipment such as engines which have rotating parts. Macovike_2015 teaches to use deep learning in the context of diagnosing medical conditions in the human body that provide a diagnosis ranked by likelihood. Based on this the Office finds that it would have been obvious to one of ordinary skill in the art to use a known technique to improve similar devices (methods, or products) in the same way.

The findings in support of this conclusion are:
The prior art contained a base device (method, or product) upon which the claimed invention can be seen as an improvement as taught by Maeda_2012 which teaches a diagnosis method/apparatus/product which does not utilize deep learning.
The prior art contained a comparable device (method or product that is not the same as the base device) that has been improved in the same way as the claimed invention as taught by Macovik_2015 which teaches a diagnosis method/apparatus/product which uses deep learning.
One of ordinary skill in the art could have applied the known improvement technique in the same way to the base device (method or product) and the results would have been predictable to one of ordinary skill in the art because Macovik_2015 teaches ranked diagnostic results occur when deep learning is applied to the problem of diagnostics.

Therefore, it would have been obvious to combine Maeda_2012 and Macovik_2015 for the benefit of achieving ranked diagnostic results to obtain the invention as specified in the claims.


Claim 12. The limitations of claim 12 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Additionally, Maede_2012 makes obvious “an apparatus for optimizing diagnostics of a rotating equipment, comprising: at least one hardware processor, wherein the apparatus is configured for:” (par 118: “... a processor 119 that carries out anomaly detection... the processor 119 detects an anomaly using the DB data consisting of derived, observed sensor data and learning data. Various displays are provided on a display portion 120, which outputs a message indicating whether there is an anomaly... an interpretation of an event can also be displayed...”; par 119: “besides the hardware, a program that is loaded into it can be offered to clients by media or online services...”; par 170: “... the anomaly measurement vector are computed by the processor 119...”; par 182: “119: processor” FIG. 18 block 119 processor; par 19: “... the method of detecting anomalies is realized as a program...”; par 112: “... an anomaly diagnosis can also be made by collation with the a value distribution produced when an anomaly takes place...”; par 123: “... based on the symptoms, an anomaly diagnosis is made...” NOTE: The above citations teach a processor apparatus in conjunction with a program that is loaded into the process that performs anomaly detection and anomaly diagnosis.)

Claim 23. The limitations of claim 23 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Additionally, Maede_2012  makes obvious the further limitations of “A computer program product comprising a non-transitory computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement the method  of claim 1” (par 118: “... a processor 119 that carries out anomaly detection... the processor 119 detects an anomaly using the DB data consisting of derived, observed sensor data and learning data. Various displays are provided on a display portion 120, which outputs a message indicating whether there is an anomaly... an interpretation of an event can also be displayed...”; par 119: “besides the hardware, a program that is loaded into it can be offered to clients by media or online services...”; par 170: “... the anomaly measurement vector are computed by the processor 119...”; par 182: “119: processor” FIG. 18 block 119 processor; par 19: “... the method of detecting anomalies is realized as a program...”; NOTE: the above teaches a method which performed by a processor according to a program that is loaded into the processor.).

Claim 2, 13. Leung_2005 also makes obvious “wherein such optimized diagnostics lead to adjust operation of rotation equipment and/or to maintain the rotation equipment” (abstract: “... the method is typically used in a real-time decision support system to aid equipment diagnosis by a maintenance technician working in the field...”; par 15: “... provide insight to solving the maintenance problem...”; par 16: “... maintenance optimization...”; par 20: “... produces as output a list of suggested failed components... ordered by decreasing probability of failure... it helps the user quickly focus on a few highly probable failed components...”;  Figure 2: “compose a list of components... and retrieving the corresponding past solutions...” ; par 4: “... repair technician... resources of replacing a working part and another iteration of diagnosis-repair...” NOTE: the teaching of a diagnosis-repair iteration performed by a repair-technician using the method/apparatus to generate a list of suggested failed components with corresponding past solutions make the limitation of adjusting operation of equipment obvious because replacing broken parts with working parts adjusts the operation of the equipment from broken to working.).

Claim 3, 14. Maeda_2012 makes obvious “wherein deep learning uses a case-based reasoning learning method” (par 14: “... it is an object of the present invention to enable a case-based reasoning anomaly detection method...”). Leung_2005 also makes obvious “wherein deep learning uses a case-based reasoning learning method” (par 7: “... the diagnosis method of this invention integrates... case based reasoning (CBR) from the computer science discipline and reliability analysis...”; par 8: “case based reasoning (CBR)... the approach has been successfully used in practice in a range of applications... it has also been combined with other artificial intelligence techniques to perform diagnostics...” NOTE: this teaches to combine case-based reasoning with artificial intelligence and deep learning is a type of artificial intelligence/neural network see the teachings of Macovik_2015).

Claim 4, 15. Leung_2005 makes obvious “wherein a natural language training method Is used for extracting said semantic information” (par 26: “FIG. 1... description in free form text...” par 31: “... can be free form text...”). Macovik_2015 also makes obvious “wherein a natural language training method Is used for extracting said semantic information” (col 38: “... written in natural language... deep learning methods... extract differential diagnoses...”).

Claim 5, 16.  Leung_2005 makes obvious “wherein the result of this extraction is a set of text feature vectors, one said vector for each textual diagnostic knowledge case” (par 33 - 36: “... records corresponding to X0-x and Xi-1 where i=k, Xi=0... and characterized by vector X0=X, Xi=1.... the technician entera a machine identification X0=x and a problem description Xn+1=d... equation 1”; par 52: “... match between the given text d and the value of Xn+1 in the record...”).

Claim 6, 17. Leung_2005 makes obvious “wherein one text feature vector is determined by classifying the case against trained cases resulting in different clusters brought about case similarity computation wherein the vector contains as many cluster membership degrees as clusters exist” ( page 33: “... there is a cluster of records corresponding to component k failures for machine x denoted by cluster yk and characterized by vector... “ par 53 – 54: “.... recores in cluster yk... total number of records corresponding to failure of component k....”).

Claim 7, 18. Maeda_2012 makes obvious “wherein different weights are applied to different types of text features” (par 75: “... k multidimensional time-series signal in order for the signal closest to the unkown pattern q (newest observation patter) and weighting the signal in inverse proportion to the distance...” par 137: “... weights can be attached to between the sensor signals based on the ratios of the degree of the effects on the anomaly...” FIG. 21 “weights”)

Claim 8, 19.  Leung_2005 makes obvious “wherein different types of text features are affected parts and/or observed symptoms” (par 33 - 34: “... record corresponding to component k failures for machine x... a problem description Xn+1=d...”; par 54: “... records corresponding to failure of component k...”).


Claim 10, 22. Leung_2005 makes obvious “wherein status information from the predefined time period with said probabilities are represented by a vector” (Figure 2 blocks 26 and 27 a list of components ranked by probabilities corresponding to past solutions is a vector (list of data); par 57 ranked list according to probabilities).

Claim 11, 22. Leung_2005 makes obvious “wherein said unified representation leads into one unified sensor and text feature vector” (Figure 2 blocks 26 and 27 a list of components ranked by probabilities corresponding to past solutions is a vector (list of data); par 57 ranked list according to probabilities).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146